849 N.E.2d 334 (2006)
302 Ill.Dec. 542
PEOPLE State of Illinois, respondent,
v.
James HARRIS, petitioner.
No. 101013.
Supreme Court of Illinois.
March 21, 2006.
This cause coming to be heard on the court's own motion;
It is ordered that the order of January 25, 2006, 217 Ill.2d 612, 298 Ill.Dec. 794, 840 N.E.2d 1229, remanding this case to the appellate court for further consideration in light of People v. Mata, 217 Ill.2d 535, 299 Ill.Dec. 649, 842 N.E.2d 686 (2005), is vacated. The petition for leave to appeal is denied.
Order entered by the Court.